Citation Nr: 0524028	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  95-24 199A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.

(Issues of service connection for a right shoulder disability 
will be discussed in a separate decision and the issue of 
service connection for cervical spine disability, 
musculoskeletal tension headaches, and a disability of the 
right hand will also be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 3, 
1966, and from June 20, 1966 to June 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 RO rating decision. In that 
decision, the RO denied entitlement to specially adapted 
housing or a special home adaptation grant.

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in January 2003.

In February 2004, the Board remanded the appeal to the RO for 
further development of the evidence and for compliance under 
the Veterans Claims Assistance Act of 2000 (VCAA).


FINDINGS OF FACT

1.  Service connection is currently in effect for post-
traumatic stress disorder (PTSD), rated 100 percent 
disabling, lumbosacral strain with degenerative joint disease 
rated 40 percent disabling, right wrist ganglion, rated 0 
percent disabling, neck cyst, rated 0 percent disabling and 
gastrointestinal disability, rated 10 percent disabling.  

2.  A permanent and total service-connected disability does 
not result in the loss of use of his lower extremities.

3.  The veteran is not in receipt of compensation for the 
anatomical loss or loss of use of both hands.

4.  Neither ankylosis of a knee or hip is demonstrated due to 
service connected disability, nor is a lower extremity shown 
to be shortened 3 1/2 inches or more due to a service 
connected disability.  

5.  Complete paralysis of the external popliteal nerve due to 
a service connected disability causing foot drop is not 
shown.

6.  It has not been shown that due to a service connected 
disability, the veteran has the anatomical loss or loss of 
use of a foot, nor is functioning of a foot shown to be so 
limited due to a service connected disability that the 
veteran would be equally well-served by an amputation below 
the knee with use of a suitable prosthetic appliance.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing are not met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.809, 4.63 (2004). 

2.  The criteria for a special home adaptation grant are not 
met.  38 U.S.C.A. §§ 2101(b), 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.809a, 4.63 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed August 2001 rating decision, an August 
2002 statement of the case (SOC), and supplemental statements 
of the case dated in November 2002, and February 2005 that 
discussed the pertinent evidence, and the laws and 
regulations related to the claims on appeal.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claims.  

In addition, in a March 2004 letter, VA's Appeals Management 
Center (AMC) notified the veteran of the evidence needed to 
substantiate his claims, and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  The veteran was also 
invited to submit additional information, and was advised 
that if he had relevant evidence in his possession, he should 
send it to VA.  See Pelegrini, supra; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's and notice letter dated in March 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, notice was provided after the 
appealed rating decision, which was issued in August 2001.  
In March 2004, the RO provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate his claim on appeal, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit additional evidence pertinent to 
his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  The veteran 
had the opportunity to report or submit additional evidence 
and information after the notice of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Following the notice, the AMC 
readjudicated the claim and issued a February 2005 
supplemental statement of the case.

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  Specifically, 
VA has associated with the claims folder the veteran's 
service medical records, outpatient treatment reports, and VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record and there are no additional records to obtain.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  

The Court of Appeals for Veterans Claims (Court) has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

II.  Analysis

A.  Certificate of Eligibility for Assistance in Acquiring
Specially Adapted Housing

The veteran contends his service-connected conditions, 
specifically his back condition is severe enough to warrant 
an allowance for adaptive housing consideration.

The veteran underwent an April 2004 VA examination to 
determine whether his service-connected back disability 
caused lower extremity impairment.  The examiner reported 
that the veteran had difficulty walking and standing because 
of the right leg giving way.  The veteran reported that if he 
sat too long it was difficulty for him to straighten his back 
up.  He denied having any problems with his left leg.  He 
noticed some numbness in the right inner thigh, which was not 
constant.  The examiner diagnosed narrowing L3 and L4 
interspace posteriorly; anterior spurring throughout the 
spine; and severe degenerative joint disease of L4/L5 and S1 
with a apophyseal articulations which has progression with 
ossification of right iliolumbar ligament and some distortion 
of iliac bone laterally on the left; and chronic low back 
pain, definite decrease range of motion and gait problems.  
The examiner stated that the current disability of the 
veteran's lower extremity was related to the veteran's lumbar 
spine.  He reported that the veteran used a cane.  

The statute governing specially adapted housing grants was 
re-written during the course of this appeal.  The new version 
was enacted on December 10, 2004.  See 38 U.S.C.A. § 2103(a) 
(West 2002 & Supp. 2005).  The rewriting did not alter the 
substantive provisions of the law.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service connected 
compensation for permanent and total disability due to:  (1) 
The loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) The loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b)(1)(2)(3)(4). 

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  

Service connection is currently in effect for post-traumatic 
stress disorder (PTSD), rated 100 percent disabling, 
lumbosacral strain with degenerative joint disease rated 40 
percent disabling, right wrist ganglion, rated 0 percent 
disabling, neck cyst, rated 0 percent disabling and 
gastrointestinal disability, rated 10 percent disabling.  The 
veteran is not currently in rated permanent and totally 
disabled due to the loss or loss of use of his lower 
extremities.  

The veteran claims that his service-connected low back 
disability causes impairment of his lower extremity, and has 
testified to the difficulties his back disability causes with 
ambulation.  The 2004 examination supports this testimony, 
and also supports a finding that the disability requires use 
of a cane.  As previously noted, however, his back disability 
is not permanent and totally (i.e. 100 percent) disabling, 
and there is no other service-connected disability of the 
lower extremities that is total and permanent.  Although the 
veteran is rated totally disabled due to PTSD, there is no 
evidence that his PTSD causes any loss of use of the lower 
extremities.  Since the veteran is not entitled to service-
connected compensation for permanent and total disability due 
to loss of use of either of his lower extremities, the 
criteria for a certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 U.S.C.A. 
§ 2101(a) have not been met.

The evidence does not show that there is, due to service-
connected disability, ankylosis, or foot drop as would be 
required to warrant a finding of "loss of use" under 
38 C.F.R. § 4.63, nor is there evidence that service-
connected disability includes shortening of a lower extremity 
to 3 1/2 inches or more so as to meet the criteria for "loss 
of use" as defined by regulation.  

As there is no evidence showing that the veteran is entitled 
to service-connected compensation for permanent and total 
disability due to loss of use of the lower extremities, the 
Board must find that the preponderance of the evidence is 
against the award of a certificate of eligibility for 
assistance in acquiring specially adapted housing. 


B.  Certificate of Eligibility for 
Assistance in Acquiring a Special Home 
Adaptation Grant

In order for a veteran to be entitled to a certificate of 
eligibility for assistance in acquiring special home 
adaptation, he must be entitled to compensation for permanent 
and total disability which (1) is due to blindness in both 
eyes with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.   
38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a. 

The provisions of 38 U.S.C.A. § 2101(b) were also rewritten 
effective December 10, 2004, but the substantive provisions 
of the statute were not changed.  38 U.S.C.A. § 2101(b) (West 
2002 & Supp. 2005).

As noted above, service connection is not in effect for 
disability of the eyes or hands.  The Board notes that the 
veteran claims that his cervical spine disability causes 
upper extremity impairment.  The veteran, however, has been 
denied service connection for a cervical spine disability in 
a separate concurrent Board decision.  Given the foregoing, 
the Board finds that the preponderance of the evidence is 
against the claim for benefits under the provisions of 38 
U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  


ORDER

Entitlement to specially adapted housing or a special home 
adaptation grant is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


